Citation Nr: 0610405	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a March 
2000 rating decision that assigned an effective date of 
August 12, 1998 for the grant of entitlement to a total 
disability evaluation for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran's notice of disagreement, substantive appeal, and 
November 2003 statement, all tend to suggest he is claiming 
clear and unmistakable error (CUE) in several rating 
decisions.  As these issues have not been adjudicated, they 
are referred to the RO for clarification and appropriate 
action.  


FINDING OF FACT

The March 2000 rating decision which assigned an effective 
date of August 12, 1998, for the grant of entitlement to a 
total rating for compensation purposes based upon individual 
unemployability (TDIU), was supportable by the evidence then 
of record, and was consistent with the applicable law and 
regulations extant at that time.


CONCLUSION OF LAW

The March 2, 2000, rating decision that assigned an effective 
date of August 12, 1998, for the grant of entitlement to a 
TDIU, does not contain clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2000 rating decision, the RO granted entitlement 
to a TDIU and assigned an effective date of August 12, 1998.  
The veteran was notified of this determination and of his 
appellate rights by letter dated March 7, 2000, and he did 
not appeal.  Accordingly, the March 2000, determination by 
the RO is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).

The law provides that previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  38 U.S.C.A. § 5109A.  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied.  Id.  CUE is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id. at 314.  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
error must be one that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  See Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (explaining that 
to prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, 


that is, an error that would manifestly have changed the 
outcome of the prior decision).  To simply claim CUE on the 
basis that previous adjudication had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
VA regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2001).  
However, the law provides an exception to this general rule 
for awards of increased compensation.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).

The veteran' claim of entitlement for increased ratings of 
his service-connected disorders was received by VA on August 
12, 1998.  A formal claim of entitlement for a TDIU was 
received by VA in March 1999.  As there is no medical 
evidence of record in the year prior to August 1998, the 
proper effective date for the grant of a TDIU is the date of 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, 
the earliest possible effective date for the grant of 
entitlement to a TDIU is August 12, 1998.  Accordingly, the 
March 2000 rating decision which assigned an effective date 
of August 12, 1998, for the grant of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability (TDIU), was supportable by the evidence then 
of record, and was consistent with the applicable law and 
regulations extant at that time. 




ORDER

The March 2000 rating decision that assigned an effective 
date of August 12, 1998, for the grant of entitlement to a 
TDIU was not clearly and unmistakably erroneous, and the 
appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


